DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visser et al (US 2019/0228878)
Re claim 1, Visser et al disclose a shielding tape comprising a plurality of shielding members (60, 73) discrete from one another on a same plane (Fig 5), wherein, when the shielding tape is stretched in a first direction (41) which is perpendicular to a thickness direction of the shielding tape, a distance between at least a portion of the shielding members increases (Figs 5b, 6d) and a distance between the other portion of the shielding members is reduced (Figs 6c, 6d)[0051].
Re claim 2, wherein, when a tensile force for stretching the shielding tape in the first direction is removed, a length of the shielding tape in the first direction returns within 110% of an initial length of the shielding tape in the first direction [0048].

Claim(s) 4, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasumura (JP2011-244015)
Re claim 4, Yasumura discloses a first soft member (3); a second soft member (3) disposed to face the first soft member; and a plurality of shielding members (1) coupled to at least one of the first soft member and the second soft member, and arranged between the first soft member and the second soft member, wherein the plurality of shielding members are arranged to be spaced apart from one another (gap 5) in a first direction which is perpendicular to a thickness direction (Figs 1, 2, 6).
Re claim 9, wherein the plurality of shielding members (1b, 2b) comprise magnetic substances stacked one on another, and wherein the stacked magnetic substance has a rectangular shape (Fig 11).
Re claim 10, wherein the plurality of shielding members comprise a first shielding member (1b, 2b) arranged on one surface of the first soft member, and a second shielding member (1b, 2b) arranged on one surface of the second soft member, and wherein the at least one first shielding member and the at least one second shielding member overlap each other at least in part (Fig 11).

Allowable Subject Matter
Claim 3 is allowed.
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2841